Citation Nr: 0715161	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a gall bladder 
disability, to include ulcers.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression, now claimed as nervous 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to August 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In the veteran's February 2005 substantive appeal he 
indicated that he wanted a travel Board hearing; however, the 
next month, the veteran requested a video conference hearing 
instead.  The veteran was sent notice that he was scheduled 
for a video conference hearing with the Board in August of 
2006; the veteran failed to appear.  The veteran was given 
notice of an October 2006 video conference hearing; he did 
not appear for this hearing either.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has argued that further 
development in this case is warranted; the Board agrees.

There is of record a Social Security Administration (SSA) 
decision from January 2002, but VA does not have the medical 
records used to make this decision.  These records may be 
relevant to the current claim and must be obtained.  See 
Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  While the SSA decision focuses on 
a back disorder, the decision does reference records from 
Mercy Hospital regarding the veteran's psychiatric condition 
and records from Dr. C.G.R., who the veteran states treated 
him for many years, including before he entered the service, 
but who died in the 1980s.  Records from Dr. C.G.R. are not 
in the veteran's VA claims file.  The U.S. Court of Appeals 
for Veterans Claims has specifically stated that VA's duty to 
assist a veteran in claim development includes an obligation 
to obtain relevant SSA records.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-18 (1992).

The SSA decision also states that the clinical social worker 
who saw the veteran at Mercy Hospital in May of 1983 (report 
is in the claims file), reported in October 1983 that she had 
been treating the claimant regularly as of May 1983.  There 
are no treatment records from Mercy Hospital from that 
period; indeed, there are no treatment records after May 1983 
until the summer of 2002.  It is also noted that the May 1983 
report appears to be incomplete.  VA has already requested, 
and received records from Mercy Hospital; however, the record 
shows that more records relevant to the veteran's current 
claim may be available.

The veteran has asserted that he has a psychiatric disability 
caused by his military service.  Records from 2002 and 2003 
from Mercy Hospital show that he has an unspecified anxiety 
state, or an anxiety disorder, not otherwise specified.  
While the veteran's July 1960 enlistment physical shows that 
he had a normal psychiatric evaluation at that time, his 
August 1960 separation examination shows that he had an 
abnormal psychiatric evaluation.  The Board recognizes that 
the veteran was only in service for a little less than two 
months, but the records reflect that he had some 
psychological issues while in service.  The etiology of these 
problems, and the etiology of any current psychological 
problems, is unclear from the record.  The veteran warrants a 
VA examination and medical opinion to address these issues.

Finally, on his substantive appeal received in February 2005, 
the veteran indicated that he wanted to appeal all of the 
issues listed on the statement of the case; one of the issues 
from the December 2004 statement of the case was service 
connection for a gall bladder disability.  In a handwritten, 
signed letter from the veteran, received the same day as his 
substantive appeal, the veteran wrote, "I am willing to drop 
the part of me having [gall] bladder problems even though..."  
The veteran's intentions need to be clarified.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.

2.  The RO/AMC should request releases 
from the veteran for medical records from 
Dr. C.G.R. (identified in a previous 
release received in December 2003), and 
from Mercy Hospital.  The veteran is 
reminded that his representative may be 
able to assist him in filling out releases 
and determining the location of records 
from physicians no longer practicing 
medicine.  An adequate amount of time for 
response should be allowed, and if 
adequate releases are secured, the RO/AMC 
should obtain the relevant records.  All 
records/responses received should be 
associated with the claims file.  If 
records are not located, attempts at 
obtaining the records should be documented 
in the claims file.

3.  The RO/AMC should attempt to obtain 
any current, relevant VA medical records; 
specifically, records from the VA 
community based outpatient clinic in 
Watertown, New York.  All 
records/responses received should be 
associated with the claims file.

4.  The RO/AMC should request that the 
veteran clarify if he wishes to continue 
to pursue his appeal regarding service 
connection for a gall bladder disability, 
to include ulcers, or if he wishes to 
discontinue that appeal.  The veteran 
should be asked to provide a response in 
writing.

If the veteran indicates that he wishes to 
continue his appeal, the RO/AMC should 
complete any necessary development, and 
after the necessary development is 
completed, the RO/AMC schedule the veteran 
for a VA examination to determine the 
etiology and severity of any gall bladder 
disability, to include ulcers, if 
appropriate.  

5.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO/AMC should schedule the 
veteran for a VA psychological examination 
to determine the nature and etiology of 
any psychological disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether the veteran has any current 
psychological disabilities that are as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.

If the examiner determines that any 
psychological disabilities pre-dated the 
veteran's service, the examiner should 
provide an opinion as to whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
psychological disabilities pre-dating his 
service were aggravated by his service.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

6.  After completing the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the issue(s) on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sough remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The RO/AMC should address the 
"presumption of soundness," and 
aggravation of a preexisting injury if 
appropriate.  See 38 U.S.C.A. § 1111 (West 
2002).  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



